Name: Commission Regulation (EEC) No 2194/82 of 6 August 1982 fixing for the 1982/83 marketing year the minimum price payable to producers, the production aid and the storage aid together with the coefficients applicable to the minimum price and the storage aid and to the production aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/ 18 Official Journal of the European Communities 7. 8 . 82 COMMISSION REGULATION (EEC) No 2194/82 of 6 August 1982 fixing for the 1982/83 marketing year the minimum price payable to producers, the production aid and the storage aid together with the coefficients applicable to the minimum price and the storage aid and to the production aid for dried grapes and dried figs the same Regulation, is hereby fixed, per 100 kilo ­ grams net of sultanas of quality No 4, at 36-14 ECU. Article 2 1 . The minimum price payable to the producer, referred to in Article 4 (2) of Regulation (EEC) No 2194/81 is hereby fixed, for the 1982/83 marketing year, per 100 kilograms of dried figs of quality C, ex grower at 67-65 ECU. 2. For the same marketing year, the production aid for dried figs falling within subheading 08.03 B of the Common Customs Tariff, referred to in Article 1 of the same Regulation , is hereby fixed per 1 00 kilograms net of dried figs of quality C , in all types of packaging at 23-56 ECU. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ('), and in particular Article 14 thereof, Whereas Article 4 (3) of the said Regulation laid down criteria for fixing the minimum price ; whereas Article 8 of the same Regulation laid down the criteria for fixing the amount of production aid ; whereas Article 10 ( 1 ) and (2) of the same Regulation laid down criteria for fixing the level of storage aid ; whereas application of these criteria results in fixing the minimum price and the level of the aid in question at the levels stated hereinafter ; Whereas Article 4 (2) of Regulation (EEC) No 2194/81 lays down that the minimum price is to be fixed for a pilot product ; whereas the level of production aid and storage aid are to be calculated for the corresponding products ; whereas, accordingly, the coefficients appli ­ cable to the minimum price, to the storage aid and to the production aid should be fixed for the purposes of determining those applicable to other qualities ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 3 The storage aid provided for in Article 10 ( 1 ) of Regu ­ lation (EEC) No 2194/81 is hereby fixed at the follo ­ wing level per 100 kilograms of product for each week of storage : 0-37 ECU for sultanas of quality No 4 ; 0-21 ECU for dried figs of quality C. Article 4 HAS ADOPTED THIS REGULATION : The coefficients applicable to the minimum price and to the storage aid for products other than the pilot products are fixed in Annex I. The coefficients applicable to the production aid for products other than the pilot products are fixed in Annex II .Article 1 Article 5 1 . The minimum price payable to the producer, referred to in Article 4 (2) of Regulation (EEC) No 2194/81 is hereby fixed for the 1982/83 marketing year, per 100 kilograms of sultanas of quality No 4, ex grower, at 133-17 ECU. 2. For the same marketing year, the production aid for sultanas falling within subheading 08.04 B of the Common Customs Tariff, referred to in Article 1 of This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. It shall apply with effect from :  15 August 1982 for dried figs,  1 September 1982 for dried grapes .(') OJ No L 214, 1 . 8 . 1981 , p . 1 . 7. 8 . 82 Official Journal of the European Communities No L 233/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX I Coefficients applicable for determining the minimum price payable to the producer and the storage aid for dried grapes Quality Coefficients Sultana No 1 105-588 Currant, dried in the shade, Eghion region 104-264 Sultana No 2 103-383 Currant select, Eghion region 102-058 Currant, dried in the shade, Corinth region 101-323 Sultana No 4 100-000 Currant, select, Corinth region 98-332 Currant, standard quality , Eghion region 96-911 Sultana No 5 95-588 Currant, select, from Patras, the Ionian islands , the Prefecture of Ilias, Triphilias 95-588 Currant, standard quality, Corinth region 95-588 Currant, select, remainder of Messenia 94-117 Currant, standard quality, from Patras , the Ionian islands, the Prefecture of Illias , Triphilias 92-647 Currant, standard quality, remainder of Messenia 91-176 Currant, standard quality B (other origins) 83-382 Coefficients applicable for determining the minimum price payable to the producer and the storage aid for dried figs Quality A (extra) 123-196 Quality B 110-145 Quality C 100-000 Quality D 76-814 No L 233/20 Official Journal of the European Communities 7. 8 . 82 ANNEX II Coefficients applicable for determining the aid payable to processors for dried grapes SULTANA : No 00 105-588 0 1 21 103-382 No 2 22 No 4 100-000 24 ) No 5 95-588 CURRANT : Extra Choicest Choicest Choice Vostitsa 114-264 112-058 106-911 Gulf 111-323 108-332 105-588 Provincials  105-588 104-647 Coefficients applicable for determining the aid payable to dried fig processors - Presentation Qualities All types of packaging String figs and layer Round, proto ­ ben, lÃ ©rida and paste Loose A 120 137-12 125-36 101-86 B 110 125-69 114-92 93-37 C 100 114-26 104-47 84-88 D 90 102-84 94-02 76-39